Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-5 are pending.

Response to Arguments
Applicant's arguments filed 9/26/2022, with respect to the 35 USC § 103 Rejections of claims 1-5 have been fully considered but are moot because the new ground of rejection does not rely on any reference, as applied, in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “determine whether the highest value exceeds a predetermined threshold; and identify the target compound as the candidate compound if the highest value exceeds the predetermined threshold”, while the Examiner believes the Applicant’s intended meaning is understood, for clarity and consistency the Examiner recommends using the following language: “determine whether the highest value in the similarities exceeds a predetermined threshold; and identify the target compound as the candidate compound if the highest value in the similarities exceeds the predetermined threshold” [emphasis added by Examiner]. Appropriate action is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites, “calculate a plurality of difference spectra each obtained by subtracting each of the plurality of background spectra from the original spectrum”, which includes subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Specifically, no mention is found in the specification of the limitation or how to calculate the values for the limitation. Applicants published specification recites, p [0018], “calculate a difference spectrum obtained by subtracting each of a plurality of background spectra, acquired by the background spectrum acquisition section, from the original spectrum”, and p [0019], “calculate a similarity between each of a plurality of the difference spectra calculated by the difference spectrum calculation section and one or a plurality of standard spectra”; each of which have differing meanings than the claim language. Therefore, there does not appear to be a written description of the claim limitation in the specification. 
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 1, the claim recites, (1) “calculate a plurality of difference spectra each obtained by subtracting each of the plurality of background spectra from the original spectrum” and (2) “calculate similarities between each of the plurality of difference spectra and at least one of the plurality of standard spectra stored in the spectrum library”, however, limitation (1) is found to be indefinite, and due to dependency upon limitation (1), limitation (2) is further found to be indefinite. Specifically regarding (1), it is unclear how a plurality of difference spectra can be calculated from a single original spectrum as claimed. Applicant’s published specification, p [0018], recites “calculate a difference spectrum obtained by subtracting each of a plurality of background spectra, acquired by the background spectrum acquisition section, from the original spectrum”, and p [0019], recites “calculate a similarity between each of a plurality of the difference spectra calculated by the difference spectrum calculation section and one or a plurality of standard spectra”, each of which have differing meanings than the claim language, therefore they fail to clarify the limitation[s]. Further, while limitation (2) is recited in Applicants published specification (p [0019]), the lack of a definition for the “plurality of difference spectra” in limitation (1) makes the meaning of limitation (2) unclear as well. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: (1) calculate a difference spectra obtained by subtracting each of the plurality of background spectra from the original spectrum, and (2) calculate similarities between each of the difference spectra and at least one of the plurality of standard spectra stored in the spectrum library.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al (Japan Patent Publication No JP2019-66338A, hereafter “Hashimoto”).
Regarding claim 1, Hashimoto discloses:
a memory in which a spectrum library having a plurality of standard spectra is stored (Hashimoto – fig. 1, item 11; page 4, paragraph 8, teaches “in the storage unit 11, data in which mass spectra of known [standard] substances are linked to compound names and structural formulas is stored as a library”); and
a processor configured to (Hashimoto – fig. 1, item 1a; page 4, paragraphs 2-4, teaches “Mass spectrometry data processor”, the mass spectrometric data processing apparatus 1a executes mass spectrometry data processing):
generate an original spectrum of the target compound (Hashimoto – fig. 4A; page 5, paragraphs 1 & 6-7, teaches “the actually measured sample [target] component obtained from the chromatogram [generate an original spectrum] is a compound to be identified”); 
acquire a plurality of background spectra each corresponding to a spectrum derived from a compound other than the target compound in accordance with a plurality of background acquisition conditions determined in advance (Hashimoto – figs. 4 & 5, shows identifying/acquiring background spectra; page 5, paragraph 7 to bottom of page, teaches components other than the sample [the air component of the room in which the mass spectrometer is placed, the component of the rubber packing, the component of water, etc.] [conditions determined in advance] reach the ionization unit and are ionized, a peak is detected [acquired] as a background ion and the mass spectra of the tail positions of the left and right peaks [plurality of background spectra] from the mass spectrum of the top position of the peak detected on the chromatogram are subtracted as background); 
calculate a plurality of difference spectra each obtained by subtracting each of the plurality of background spectra from the original spectrum (Hashimoto – fig. 5E, shows a mass spectrum [difference spectra] extracted from the TICC peak of FIG. 4A [original spectrum]; page 5, last paragraph, teaches subtracting/extracting the mass spectra of the tail positions of the left and right peaks [plurality of background spectra] from the mass spectrum of the top position of the peak detected on the chromatogram [original spectrum]; Note – interpreted per 112 rejection above); and 
calculate similarities between each of the plurality of difference spectra and at least one of the plurality of standard spectra stored in the spectrum library (Hashimoto – page 7, paragraphs 3-4, teaches obtaining similarity values by comparing an actually measured mass spectrum and a mass spectrum of a compound hit in the library search and the compound having the highest spectral similarity among the compounds hit in the library search , wherein “similarity values” and a “highest” similarity requires a plurality of similarities; Note – interpreted per 112 rejection above);
set, from the at least one of the plurality of standard spectra used to calculate the similarities, the standard spectra with a highest value in the similarities, as a candidate compound (Hashimoto – page 11, paragraphs 5-6, teaches determining the mass spectrum having the highest spectral similarity and if the mass spectrum library search result matches the spectrum of the compound set in the quantitative condition setting file, it is determined that the target compound is contained in the sample component [eg, the mass spectrum having the highest spectral similarity represents a “candidate compound”] between each); 
determine whether the highest value exceeds a predetermined threshold (Hashimoto – page 11, paragraph 7, teaches comparing the mass spectrum of the library search result with the mass spectrum extracted when the mass spectrum whose spectral similarity is equal to or higher [exceeds] than the spectral similarity threshold); and 
identify the target compound as the candidate compound if the highest value exceeds the predetermined threshold (Hashimoto – page 11, paragraph 7, teaches when the mass spectrum whose spectral similarity is equal to or higher [exceeds] than the spectral similarity threshold matches the spectrum set in the quantitative condition setting file, it is determined that the target compound is detected [identified]).
Regarding claim 2, Hashimoto discloses all of the limitations on which this claim depends, further, Hashimoto discloses calculate a similarity between the original spectrum and the one or plurality of standard spectra stored in the spectrum library (Hashimoto – page 11, paragraph 3, teaches the similarity between the search results obtained by searching the library based on the spectrum extracted from the peak of the chromatogram by the identification unit 14 and the spectral similarity between the spectrum extracted from the peak of the chromatogram); 
determine whether each of the similarities for each of the plurality of difference spectra calculated is smaller than the initial similarity (Hashimoto – page 7, paragraph 4, teaches if the spectral similarity is less than the spectral similarity threshold, requires each similarity is compared), the similarities and the initial similarity being calculated using a same one of the one or plurality of standard spectra (Hashimoto – page 11, paragraph 5, teaches the identification unit 14 compares the library search result with the mass spectrum extracted by the mass spectrum extraction unit and determines whether the mass spectrum having the highest spectral similarity among the mass spectra; wherein determining the highest similarity requires that all values are compared to the same library result); and 
issue an alert to an operator, when the similarity determination section determines that at least one of the similarities of the plurality of difference spectra is smaller than the initial similarity, the similarities and the initial similarity being calculated using the same one of the one or plurality of standard spectra (Hashimoto – page 7, paragraph 9, teaches displaying the detection result display screen 20 displays the identification result of the identification process by the identification unit 14 on the display unit 17; page 10, paragraph 3, teaches the detection result is immediately displayed [an alert] on the detection result display screen 20 of the display unit 17 by the symbol of ○ or ×. Therefore, the operator can grasp in real time whether or not the target compound is detected based on the display content of the detection result display screen).
Regarding claim 3, Hashimoto discloses all of the limitations on which this claim depends, further, Hashimoto discloses calculate a similarity between the original spectrum and the one or plurality of standard spectra stored in the spectrum library (Hashimoto – page 7, paragraphs 3-4, teaches obtaining similarity values by comparing an actually measured mass spectrum and a mass spectrum of a compound hit in the library search);
determine whether the similarity exceeds a predetermined threshold (Hashimoto – page 7, paragraph 3, teaches a compound of the mass spectrum whose spectral similarity is equal to or higher than the spectral similarity threshold); 
determine whether each of the similarities for each of the plurality of difference spectra calculated by the compound identification section exceeds the predetermined threshold (Hashimoto – page 7, paragraph 3, teaches a compound of the mass spectrum whose spectral similarity is equal to or higher than the spectral similarity threshold); and 
issue an alert to an operator, when the initial similarity exceeds the predetermined threshold and each of the similarities does not exceed the predetermined threshold, the similarities and the initial similarity being calculated using a same one of the one or plurality of standard spectra (Hashimoto – page 7, paragraph 9, teaches displaying the detection result display screen 20 displays the identification result of the identification process by the identification unit 14 on the display unit 17; page 10, paragraph 3, teaches the detection result is immediately displayed [an alert] on the detection result display screen 20 of the display unit 17 by the symbol of ○ or ×. Therefore, the operator can grasp in real time whether or not the target compound is detected based on the display content of the detection result display screen).
Regarding claim 4, Hashimoto discloses all of the limitations on which this claim depends, further, Hashimoto discloses the spectra data that is a target of processing is mass spectra data repeatedly acquired over time through chromatograph mass spectrometry (Hashimoto – page 3 paragraph 8; page 4, paragraph 6).
Regarding claim 5, Hashimoto discloses all of the limitations on which this claim depends, further, Hashimoto discloses store compound information about each standard spectrum including (i) a retention time, (ii) a retention index, (iii) a qualifier ion ratio, or (iv) a mass-to-charge ratio of a monitoring ion including a target ion or a qualifier ion, or mixtures thereof (Hashimoto – fig. 6C); and 
automatically select the at least one of the plurality of standard spectra used for similarity calculation, through narrowing down using one or a plurality of pieces of the compound information (Hashimoto – page 9, paragraph 7, where “is searched” = automatic selection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA E PETERS/Primary Examiner, Art Unit 2857